Exhibit 10.3

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2010 and the 2011 base salaries approved by the
Compensation Committee of the Board of Directors (“Committee”) on March 25,
2011.

 

Named Executive Officers

   2010 Base
Salaries      2011 Base
Salaries  

David S. Haffner, President & Chief Executive Officer

   $ 922,500       $ 960,000   

Karl G. Glassman, Executive Vice President & Chief Operating Officer

   $ 692,000       $ 720,000   

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   $ 405,000       $ 420,000   

Paul R. Hauser, Senior Vice President, President – Residential Furnishings
Segment

   $ 328,600       $ 340,000   

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials
Segment

   $ 312,100       $ 320,000   

The executive officers will also be eligible to receive a cash award under the
Company’s 2009 Key Officers Incentive Plan (filed March 26, 2009 as Appendix B
to the Company’s Proxy Statement) in accordance with the 2011 Award Formula
(filed March 30, 2011 as Exhibit 10.2 to the Company’s Form 8-K). An executive’s
cash award is calculated by multiplying his annual salary at the end of the year
by a percentage (“Target Percentage”) set by the Committee, then applying an
award formula adopted by the Committee for that year. The Target Percentages
applicable to the Company’s principal executive officer, principal financial
officer and other named executive officers are shown in the following table.
None of the Target Percentages were changed from 2010 levels.

 

Named Executive Officers

   2011  Target
Percentages  

David S. Haffner, President & Chief Executive Officer

     90 % 

Karl G. Glassman, Executive Vice President & Chief Operating Officer

     75 % 

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

     65 % 

Paul R. Hauser, Senior Vice President, President – Residential Furnishings
Segment

     50 % 

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials
Segment

     50 % 

Individual Performance Goals. An executive’s cash award under the 2011 Award
Formula is based, in part, on individual performance goals established outside
the 2009 Key Officers Incentive Plan (20% relative weight). The assessment of
most of the individual performance goals is inherently subjective and
qualitative. The types of goals for our named executive officers in 2011
include: Haffner: strategic planning, new product development, continued margin
enhancement, and talent management and succession planning; Glassman: succession
planning, continued margin enhancement, increased on-site reviews of operations,
and remediation of internal audit findings; Flanigan: credit facility renewal,
working capital management, cash repatriation, and improved internal controls;
Hauser: development of growth opportunities, facility consolidations, and
improved internal controls; Downes: development of growth opportunities, and
utilization and efficiency initiatives.

 

1